UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-1936


In re: THOMAS EUGENE LANGSTON,

                Petitioner.



                 On Petition for Writ of Mandamus.
                      (1:13-cv-00780-CMH-IDD)


Submitted:   November 19, 2013              Decided: November 21, 2013


Before WYNN and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Thomas Eugene Langston, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Thomas         Eugene     Langston        petitions       for     a    writ        of

mandamus, seeking an order directing the district court to treat

his previously filed successive 28 U.S.C. § 2254 (2012) petition

as Fed. R. Civ. P. 60(b)(4) motion.                      We conclude that Langston

is not entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary          circumstances.            Kerr    v.     United      States

Dist.    Court,       426     U.S.     394,   402      (1976);        United       States       v.

Moussaoui,      333    F.3d     509,    516-17       (4th     Cir.    2003).         Further,

mandamus     relief     is    available       only     when    the    petitioner          has    a

clear right to the relief sought.                    In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

The    relief    sought       by     Langston     is    not     available      by        way    of

mandamus.       Accordingly, although we grant leave to proceed in

forma pauperis, we deny the petition for writ of mandamus.                                      We

dispense     with      oral        argument     because        the    facts        and    legal

contentions     are     adequately       presented        in    the    materials         before

this court and argument would not aid the decisional process.



                                                                           PETITION DENIED



                                              2